UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY ACT FILE NUMBER: 811-05083 VAN ECK VIP TRUST - VIP EMERGING MARKETS FUND (Exact name of registrant as specified in its charter) 335 Madison Avenue - 19th Floor, New York, N.Y. (Address of principal executive offices) (Zip Code) Bruce J. Smith Chief Financial Officer VIPEmerging Markets Fund 335 Madison Avenue - 19th Floor New York, N.Y. 10017 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 293-2000 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. Schedule of Investments. WORLDWIDE EMERGING MARKETS FUND SCHEDULE OF INVESTMENTS March 31, 2010 (unaudited) Number of Shares Value COMMON STOCKS: 94.3% Brazil: 11.8% Anhanguera Educacional Participacoes S.A. BR Malls Participacoes S.A. BR Properties S.A. Cia Hering S.A. Diagnosticos da America S.A. Drogasil S.A. Hypermarcas S.A. * Localiza Rent A Car S.A. Marisa S.A. Petroleo Brasileiro S.A. (ADR) Rossi Residencial S.A. Totvs S.A. China / Hong Kong: 18.2% China High Precision Automation Group Ltd. * China Oilfield Services Ltd. # China Shanshui Cement Group Ltd. # Fu Ji Food & Catering Services Holdings Ltd. * # - Fushan International Energy Group Ltd. # Home Inns & Hotels Management, Inc. (ADR) * Ju Teng International Holdings Ltd. # Lianhua Supermarket Holdings Co. Ltd. * # Pacific Basin Shipping Ltd. # Peace Mark Holdings Ltd. * # - Qin Jia Yuan Media Services Co. Ltd. # REXLot Holdings Ltd. # Sa Sa International Holdings Ltd. # SJM Holdings Ltd. # Soho China Ltd. # Techtronic Industries Co. # Tencent Holdings Ltd. # Tian An China Investment Co. Ltd. # Tsingtao Brewery Co. Ltd. # Yanzhou Coal Mining Co. Ltd. # India: 7.5% Crompton Greaves Ltd. # Financial Technologies India Ltd. # Godrej Consumer Products Ltd. # Hirco PLC (GBP) * # Housing Development & Infrastructure Ltd. * # Mundra Port & Special Economic Zone Ltd. # Rolta India Ltd. # Shriram Transport Finance Co. Ltd. # Indonesia: 2.7% Adaro Energy Tbk PT # Bank Rakyat Indonesia PT # Mitra Adiperkasa Tbk PT * # Perusahaan Gas Negara PT # Israel: 0.4% Queenco Leisure International Ltd. (GDR) * # R Kazakhstan: 3.4% Eurasian Natural Resources Corp. (GBP) # Halyk Savings Bank of Kazakhstan (GDR) * # Kazakhstan Kagazy PLC (GDR) * Kazakhstan Kagazy PLC (GDR) * R KazMunaiGas Exploration Reg S (GDR) # Malaysia: 0.6% CB Industrial Product Holding BHD # Mexico: 3.3% Banco Compartamos, S.A. de C.V. First Cash Financial Services, Inc. * Genomma Lab Internacional, S.A. de C.V. * Panama: 1.0% Copa Holdings S.A. (Class A) Peru: 0.8% Credicorp Ltd. (USD) Philippines: 0.9% Alliance Global Group, Inc. * # Megaworld Corp. # Megaworld Corp. Warrants * (PHP 1.00, expiring 4/28/14) Poland: 1.3% International Personal Finance PLC (GBP) # Russia: 6.9% Globaltrans Investment PLC Reg S (GDR) # Lukoil (ADR) Novorossiysk Sea Trade Port Reg S (GDR) * Pharmstandard Reg S (GDR) * # Sberbank RF Sistema Hals Reg S (GDR) * X5 Retail Group N.V. Reg S (GDR) * # Singapore: 2.2% CSE Global Ltd. # Noble Group Ltd. # Wilmar International Ltd. # South Africa: 6.2% African Rainbow Minerals Ltd. (GBP) # Bidvest Group Ltd. # Naspers Ltd. # Spar Group Ltd. # Standard Bank Group Ltd. # South Korea: 12.4% Cheil Worldwide, Inc. # CJ O Home Shopping Co. Ltd. * # Hynix Semiconductor, Inc. * # Hyundai Mobis Co. Ltd. # Lotte Shopping Co. # Nanotronix Co. Ltd. * # Samsung Card Co. # Samsung Electronics Co. Ltd. # Samsung Techwin Co. Ltd. # Woongjin Thinkbig Co. Ltd. # Taiwan: 10.6% Advanced Semiconductor Engineering, Inc. # China Ecotek Corp. # Lumax International Corp. Ltd. # MediaTek, Inc. # Powertech Technology, Inc. # Richtek Technology Corp. # Simplo Technology Co. Ltd. # Uni-President Enterprises Corp. # Wistron Corp. # Young Fast Optoelectronics Co. Ltd. # Thailand: 2.1% Bangkok Bank PCL (NVDR) # Tisco Financial Group PCL (NVDR) # Turkey: 2.0% BIM Birlesik Magazalar A.S. # Sinpas Gayrimenkul Yatirim Ortakligi A.S. # Turkiye Garanti Bankasi A.S. # Total Common Stocks (Cost: $164,040,911) PREFERRED STOCKS: 2.7% Brazil: 2.7% Cia Vale do Rio Doce Vale S.A. (ADR) Total Preferred Stocks (Cost: $441,276) MONEY MARKET FUND: 1.2% (Cost: $2,488,766) United States: 1.2% AIM Treasury Portfolio - Institutional Class Total Investments: 98.2% (Cost: $166,970,953) Other assets less liabilities: 1.8% NET ASSETS: 100.0% ADRAmerican Depositary Receipt GBPBritish Pound GDRGlobal Depositary Receipt NVDRNon Voting Depository Receipt PHPPhilippine Peso * Non-income producing # Indicates a fair valued security which has not been valued using an independent quote, but has been valued pursuant to guidelines establishedby the Board of Trustees. The aggregate value for fair valued securities is $154,585,691, which represents 71.7% of net assets. R Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended,or otherwise restricted. These securities may be resold in transactions exempt from registration,unless otherwise noted, and the market value amounted to $867,060, or 0.4% of net assets. Reg S Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. The aggregate cost of investments owned for Federal income tax purposes is $171,721,454 and unrealized appreciation (depreciation) on such investments is: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation Restricted securities held by the Fund are as follows: Acquisition Number Acquisition % of Security Date of Shares Cost Value Net Assets Kazakhstan Kagazy PLC (GDR) (a) 7/19/2007 0.1% Queenco Leisure International Ltd. 144A (a) 7/3/2007 (a)-Illiquid Security 0.4% % of Summary of Investments byIndustry (unaudited) Investments Value Basic Materials 4.5% Communications Consumer, Cyclical Consumer, Non-cyclical Diversified Energy Financial Industrial Technology Utilities Total Common and Preferred Stocks 98.8% Money Market Fund 100.0% The summary of inputs used to value the Fund’s investments as of March 31, 2010, is as follows: Level 2 Level 3 Level 1 Significant Significant Fair Value Quoted Prices Observable Inputs Unobservable Inputs of Investments Common Stocks: Brazil $- $- China / Hong Kong - India - - Indonesia - - Israel - - Kazakhstan - Malaysia - - Mexico - - Panama - - Peru - - Philippines - Poland - - Russia - Singapore - - South Africa - - South Korea - - Taiwan - - Thailand - - Turkey - - Preferred Stocks: Brazil - - Money Market Fund: United States - - Total $- See Note to Schedule of Investments VIPEmerging Markets Fund Note to Schedule of Investments March 31, 2010 (unaudited) Security Valuation—Securities traded on national exchanges or traded on the NASDAQ National Market System are valued at the last sales price as reported at the close of each business day. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ official closing price. Over-the-counter securities not included in the NASDAQ National Market System and listed securities for which no sale was reported are valued at the mean of the bid and ask prices. Securities for which market values are not readily available, or whose values have been affected by events occurring before the Fund's pricing time (4:00 p.m. Eastern Time) but after the close of the securities primary market, are valued using methods approved by the Board of Trustees. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. The price which the Fund may realize upon sale of an investment may differ materially from the value presented on the Schedule of Investments. Short-term obligations purchased with more than sixty days remaining to maturity are valued at market value. Short-term obligations purchased with sixty days or less to maturity are valued at amortized cost, which with accrued interest approximates market value. Futures are valued using the closing price reported at the close of the respective exchange. Forward foreign currency contracts are valued at the spot currency rate plus an amount (points), which reflects the differences in interest rates between the U.S. and foreign markets. Securities for which quotations are not available are stated at fair value as determined by a Pricing Committee of the Adviser appointed by the Board of Trustees. Certain factors such as economic conditions, political events, market trends and security specific information are used to determine the fair value for these securities. In accordance with Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157 Fair Value Measurements ("ASC 820"), the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. ASC 820 establishes a hierarchy that prioritizes inputs to valuation methods used to measure fair value and requires additional disclosures about these valuation measurements. The hierarchy gives highest priority to unadjusted quoted prices in active markets for identical assets and liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchyare described below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. ITEM 2. Controls and Procedures. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3 (c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15 (b)). (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)VIP Emerging Markets Fund. By /s/ Bruce J. Smith, Chief Financial Officer,VIP Emerging Markets Fund Date:May 31, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Derek S. van Eck, Chief Executive Officer,VIP Emerging Markets Fund Date:May 31, 2010 By /s/ Bruce J. Smith, Chief Financial Officer,VIP Emerging Markets Fund Date:May 31, 2010
